Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/423,531 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patents EP 0083929 to Frey in view of US Patent 6,033,014 to Nightengale. Frey teaches a height adjusting and leveling worksurface cantilever (Fig. 1). A leveling mechanism includes a pneumatic spring (37) that can adjust an angle of a horizontal frame member (41) relative to a vertical frame member (11). The angle of the horizontal frame member is adjusted from a pivot point (43) located on a proximal corner of the height adjusting and leveling worksurface cantilever. A height adjusting mechanism comprising a threaded rod (57) that can adjust a height of the height adjusting and leveling worksurface cantilever relative to a hanger bracket (23). The cantilever allows movement in wider ranges than those disclosed in said claims. Therefore, the sub-ranges are also described. The cantilever is suitable to be mounted to a modular wall system. 
Frey does not expressly disclose a turnbuckle rod.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/TIMOTHY M AYRES/Examiner, Art Unit 3637